COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-07-364-CV
 
 
METRO
STAR REALTY                                                         APPELLANT
 
                                                   V.
 
JIMMY
MANESS AND KAREN MANESS                                    APPELLEES
 
                                               ----------
 
             FROM THE 67TH DISTRICT
COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On October 31, 2007, we notified Sulaiman Iyamah, the sole proprietor
owner of appellant Metro Star Realty, that his notice of appeal for appellant
was defective and directed Iyamah to file an amended notice of appeal by
Wednesday, November 7, 2007.  See TEX. R. APP. P. 25.1(d), 25.1(e), 25.1(f), 37.1. 
On November 20, 2007, we notified again Iyamah that the notice of appeal
was deficient.  See TEX. R. APP. P. 25.1(d)(7).  We directed
Iyamah to file an amended notice of appeal by Friday, November 30, 2007 and
further stated that the appeal may be dismissed if an amended notice was not
timely filed.  See TEX. R. APP. P. 42.3.
Because appellant has failed to comply with a notice from the clerk
requiring an amended notice of appeal to be filed,  it is the opinion of the court that the
appeal should be dismissed.  Accordingly,
we dismiss the appeal.  See TEX. R. APP. P. 42.3(c).
Appellant shall pay all costs of the appeal, for which let execution
issue.
 
PER
CURIAM                       
 
 
PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
                                      
DELIVERED:  December 20, 2007
 




[1]See Tex. R. App. P. 47.4.